Exhibit 10.3



 

 EXECUTIVE EMPLOYMENT AGREEMENT

 

This AGREEMENT (this "Agreement") is made as of the____ day of October, 2013
(the "Effective Date"), by and between TIGRENT INC., a Colorado corporation,
with an address of 1612 E. Cape Coral Parkway, Cape Coral, FL 33904 (the
"Company")  and ANTHONY C. HUMPAGE, an individual residing at _________________
     (the "Executive").

 

WHEREAS Executive was engaged by the Company as Chief Executive Officer
commencing September 1, 2012 (the "Start Date"); and

 

WHEREAS, the Company desires to continue to employ Executive in the capacity of
Chief Executive Officer; and

 

WHEREAS Executive is willing to continue make his services available to the
Company on the terms and conditions set forth in this Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for such other good and valuable consideration, the receipt and sufficiency of
which are hereby conclusively acknowledged, the parties, intending to be legally
bound, agree as follow:

 

1.             Term. The Company hereby employs Executive as Chief Executive
Officer of the Company and Executive agrees to serve the Company as such upon
the terms and conditions hereof commencing on the Effective Date and continuing
until terminated by either the Company or Executive subject to and in accordance
with Section 7 of this Agreement (the "Term").

 

2.             Duties.

                 

(a)             Executive shall serve as the Chief Executive Officer of the
Company and shall report directly to the Board of Directors thereof (the
"Board"). Executive shall also serve on the Board without additional
compensation. Executive shall also, if requested by the Board, serve as an
executive officer of any Company subsidiary or joint venture company and/or as a
fiduciary of any Company, subsidiary or joint venture company benefit plan(s).

 

(b)             Executive shall have such duties and responsibilities as are
customary for Executive's position and any other duties or responsibilities that
may be assigned or delegated to him from time to time. Executive agrees that he
will use his best efforts to fulfill his duty of loyalty and care to the Company
and to promote the business and interests of the Company above all others and
that he will not engage, directly or indirectly, in any other business or
occupation during the Employment Term, except as expressly permitted by the
Board. It is understood, however, that the foregoing will not prohibit Executive
from (i) devoting reasonably limited time to charitable activities and personal
investment activities for himself and his family that do not interfere
materially with the performance of his duties hereunder or (ii) serving on the
board(s) of any other corporate, civic or charitable organizations so long as
such service is not inconsistent with his fiduciary obligations to the Company
or otherwise conflicts with his obligations under the Covenant Agreement.

 





 

 

3.             Compensation.

 

(a)               Base Annual Salary. The Company will pay Executive for all
services to be rendered by Executive hereunder (including and without
limitation, all services to be rendered by him as an officer and/or director of
the Company and its subsidiaries and affiliates) a base annual salary (the "Base
Annual Salary"), payable at least bi-weekly or otherwise in accordance with
customary payroll practices for senior executives of the Company. The initial
Base Annual Salary is Three Hundred Thousand Dollars ($300,000.00). On or about
each anniversary of the Contract Start Date, the Board may review the Base
Annual Salary with Executive, and the Base Annual Salary may be adjusted at the
discretion of the Board during the Employment Term.

 

(b)              Incentive Compensation. Executive shall be eligible to receive
an annual bonus ("Annual Bonus") and other long term incentive compensation,
which are intended to comply with Section 162(m) of the Internal Revenue Code of
1986, as amended (the "Code"), under such executive bonus plans and long term
incentive plans as may be established by the Compensation Committee of the Board
in its sole discretion from time to time, subject to the terms and conditions of
such plans. The Annual Bonus will be based on the achievement of Company and
individual performance goals to be established by the Compensation Committee,
with annual target incentive bonuses of 100% of the Base Annual Salary.

 

(c)               Repayment upon Material Restatement.

                 

                  The independent members of the Board ("Independent Director
Committee") may. in its discretion, require reimbursement of any Annual Bonus or
other incentive payments to Executive where: (I) the payment of such Annual
Bonus or other incentive payments to Executive was predicated upon achieving
certain financial results that were subsequently the subject of a material
restatement of the Company's audited financial statement with the need for such
restatement having been confirmed by the Company's independent auditors; (2) the
Independent Director Committee determines Executive engaged in gross negligence
or willful misconduct that substantially caused the need for the restatement;
and (3) a lower payment would have been made to Executive based upon the
restated financial results. In each such instance, the Executive shall repay to
the Company the amount by which the Executive's Annual Bonus or other incentive
payments for the relevant period exceeded the lower payments that would have
been made based on the restated financial results; provided, however, that the
Executive shall not be required to repay any Annual bonus or other incentive
payments, or portion thereof, pursuant to this paragraph if such payments relate
to accounting periods occurring two (2) years (or such longer time period as may
be required by law) or more prior to the restatement. Before the Independent
Director Committee determines whether Executive engaged in gross negligence or
willful misconduct that caused or substantially caused the need for the
substantial restatement, it shall provide to Executive written notice and the
opportunity to be heard, at a meeting of the Independent Director Committee
(which may be in-person or telephonic, as determined by the Independent Director
Committee).

 



2

 

 

(d)             Vacation. Retroactive to the Start Date, and continuing through
the Term of Executive's employment under this Agreement, Executive shall be
entitled to four (4) weeks of paid annual vacation.

 

4.              Expenses. Retroactive to the Start Date, and continuing through
the Term of Executive's employment under this Agreement, within thirty (30) days
after the submission of reasonable supporting documentation by Executive and in
accordance with the Company's expense reimbursement policy, the Company shall
reimburse Executive for all reasonable and customary business, travel, and
entertainment expenses incurred by Executive in the course of and pursuant to
the business of the Company. In addition, the Company shall reimburse Executive
for reasonable travel expenses Executive incurs in traveling from Executive's
residence in Arizona to Cape Coral, Florida from time to time and for reasonable
temporary living expenses Executive incurs for room, board and transportation in
the Cape Coral, FL area.

 

5.              Executive Benefits. Retroactive to the Start Date, and
continuing through during the Term of Executive's employment under this
Agreement, Executive shall be entitled to participate in any employee benefit
plans, programs or policies provided to other full time employees or senior
management of the Company or which may become in effect for the benefit of any
other employees or senior management of the Company at any time during the
course of Executive's employment by the Company, subject to the terms of such
plans, programs or policies. Such other benefits shall include, but not be
limited to, directors' and officers' liability insurance maintained by the
Company for the benefit of its directors and officers. Nothing in this Agreement
shall preclude the Company from amending or terminating any such plan at any
time.

 

6.              Withholding.  All payments required to be made by the Company to
Executive hereunder shall be subject to the withholding of such amounts relating
to taxes and other governmental assessments as the Company may reasonably
determine it should withhold pursuant to any applicable law, rule, or
regulation.

 



3

 

 

7.              Termination of Employment.

           

(a)              Death: Permanent Disability. Upon the death of Executive during
the term of this Agreement, the Employment Term shall terminate. If during the
Employment Term Executive fails, because of illness or other incapacity, to
perform the services required to be performed by him hereunder for any period of
more than 90 days during any calendar year (provided that vacation time, if not
previously taken, shall be exhausted before the above 90-day period commences to
run) (any such illness or incapacity being hereinafter referred to as "Permanent
Disability"), then the Company, in its discretion, may at any time thereafter
terminate the Employment Term upon not less than 30 days' written notice thereof
to Executive, and the Employment Term shall terminate and come to an end upon
the date set forth in said notice as if said date were the termination date of
the Employment Term; provided, however, that no such termination shall be
effective if prior to the date when such notice is given, Executive's illness or
incapacity shall have terminated and he shall be physically and mentally able to
perform the services required hereunder and shall have taken up and be
performing such duties.

 

If Executive's employment shall be terminated by reason of his death or
Permanent Disability, Executive or his estate, as the case may be, shall be
entitled to receive (i) any earned and unpaid salary through the date of
termination; (ii) a pro rata portion of any annual bonus that Executive
otherwise would have been entitled to receive pursuant to any bonus plan or
arrangement for senior executives of the Company (such pro rata portion to be
payable at the time such annual bonus otherwise would have been payable to
Executive); and (iii) subject to the terms thereof, any benefits that may be due
to Executive on the date of his termination under the provisions of any employee
benefit plan, program, or policy of the Company. If Executive's employment is
terminated by reason of his Permanent Disability, Executive shall be entitled to
receive short-term disability benefits subject to the terms of the Company's
short-term disability plan until such time as Executive becomes entitled to the
benefits under the Company's Long Term Disability Plan; provided that the
Company's obligation to provide such short-term disability benefits to Executive
shall not under any circumstances extend beyond the maximum period provided in
the Company's short-term disability plan plus an additional 90 days.

 

(b)              Termination for Cause or Upon Executive's Resignation. If the
Employment Term is terminated (i) by Executive (other than as a result of a
material breach by the Company as set forth in Section 7(c) or (ii) by the
Company for Cause, in either case, Executive shall be entitled to receive only
(x) any earned and unpaid Base Annual Salary accrued through the date of
termination and (y) subject to the terms thereof, any benefits which may be due
to Executive on such date under the provisions of any employee benefit plan,
program, or policy. If Executive is terminated for Cause, the Company shall
deliver written notice to Executive, which notice shall specify the item of
Cause for which Executive has been terminated.

 

For purposes of this Agreement, "Cause" and "for Cause" shall mean (i) any
intentional breach of Executive's fiduciary duty to the Company, including but
not limited to fraud, dishonesty, embezzlement, and failure to follow directions
of the Board of Directors or of the Company's parent corporation; (ii)
Executive's material breach of this Agreement (iii) Executive's material breach
of the Covenant Agreement; (iv) Executive's gross negligence or willful
misconduct in the performance of his duties that materially adversely affects
the Company; (v) any material violation by Executive of the Company's
non-discrimination, non-harassment, or non-retaliation policies or procedures as
may be established by the Company from time to time; (vi) conviction of, or a
plea to, a felony (including a plea of nolo contendere); or (vii) Executive's
continued failure to perform in any material respect his duties to the Company
as specifically directed by the Board; provided, however, that (A) the Company
shall give Executive notice of any circumstances described in (ii) or (vii)
above, which notice shall describe such circumstances in reasonable detail, and
(B) no for "Cause" termination shall be deemed to exist if Executive shall
remedy or cure the relevant circumstances within 20 days from his receipt of
such notice. Termination for Cause under clause (ii) or (vii) shall be effective
immediately following expiration of the 20-day cure period as aforesaid;
provided Executive has not previously cured the event of Cause; and termination
for Cause under (iv) shall be effective immediately upon receipt by Executive of
written notice of termination.

 



4

 

 

(c)              Termination Other than for Cause or Upon Material Breach by
Company. If the Employment Term is terminated (i) by the Company other than for
Cause or (ii) by Executive, subject to the succeeding sentence, following a
material breach by the Company of this Agreement (including, but not limited to,
any material diminution in the scope of the Executive's duties or a reduction in
the Annual Salary payable hereunder), in either case, the Company shall continue
to pay to Executive (x) the Base Annual Salary in effect at the end of the
Employment Term for a period of six (6) months after such termination of this
Agreement payable in installments at least bi-weekly or otherwise in accordance
with customary payroll practices for senior executives of the Company. and, as
severance compensation, (y) a prorated bonus ("Prorated Termination Bonus") in
an amount equal to the Annual Bonus for the Executive that has accrued, if any,
at the end of the calendar quarter immediately prior to the quarter in which the
termination of the Executive's employment occurs prorated out through end of the
calendar quarter in which the Executives termination occurs, multiplied by a
fraction, the numerator of which is the number of completed calendar days of
employment during the calendar year in which the Executive's employment
terminates and the denominator of which is the total number of calendar days
through the end of the calendar quarter in which the termination of the
Executive's employment occurs. By way of example only, if Executive's employment
terminates under this paragraph on the 300th day of the year (i.e., within the
fourth quarter) and the accrued Annual Bonus as of the end of third quarter is
$30,000, then the Executive shall be entitled to a Prorated Termination Bonus as
follows:

 

3" Quarter Accrual ($30,000) prorated through the end of the 4th quarter =
$40,000

 

$40,000 x 300 (number of days in the calendar year on day of termination) / 365
(number of calendars days at the end of the quarter in which the termination
occurs) = $32,877 Prorated Termination Bonus.

 



5

 

 

The Prorated Termination Bonus shall be paid to Executive in accordance with the
provisions of Section 3 above.

 

If there is a material breach of this Agreement by the Company, Executive shall,
within 30 days following his knowledge of such breach, deliver written notice to
the Company, which notice shall specify such material breach. No material breach
shall be deemed to exist if the Company shall remedy or cure the relevant
circumstances within 20 days of its receipt of such notice. Payment by the
Company of any amounts set forth in this Section 7(c), shall be conditioned upon
(i) Executive executing a general release in favor of the Company (which release
shall be reasonably satisfactory to the Company and shall exclude the Company's
obligations in this Section and its obligations in Section 3) and (ii)
Executive's continued compliance with the terms and conditions of Covenant
Agreement. Notwithstanding anything contained in any Company annual incentive
bonus plan, payment of any Termination Prorated Bonus pursuant to this paragraph
7(c) shall be in complete and total satisfaction of any obligation of the
Company to Executive under such annual incentive bonus plan with respect to the
performance period to which the Termination Prorated Bonus relates.

 

(d)             Termination following Change of Control. If the Employment Term
is terminated by (i) the Company without Cause or by Executive following a
material breach by the Company, (including, but not limited to, any material
diminution in the scope of the Executive's duties or a reduction in the Annual
Salary payable hereunder), in either case within eighteen (18) months following
a Change of Control (as defined below) of the Company, (a "Change of Control
Termination") then (i) the Company shall pay to Executive in a lump sum payment
(x) all Base Salary that has accrued but is unpaid as of the Termination Date,
(y) an amount equal to the Annual Base salary then in effect and (z) a prorated
bonus, such prorated bonus being in an amount equal to the target bonus for the
Executive under the Company's annual incentive bonus plan in the year of the
Change in Control, multiplied by a fraction, the numerator of which is the
number of completed days of employment during such performance period and the
denominator of which is the total number of days in the performance period ("the
Change in Control Termination Prorated Bonus") , and (ii) the Company shall pay
on behalf of Executive the premium amounts for COBRA medical continuation
coverage under the Company's medical plan for a period of twelve (I 2) months
after the Termination Date. If Executive becomes eligible for and elects to
receive benefits under an employee benefit plan, program, or arrangement of
another employer during the twelve (12) month period following the Termination
Date, the Company's obligations to pay the premium cost of such benefits as set
forth above shall cease. Payment by the Company of any amounts set forth in this
Section 7(d) shall be conditioned upon (i) Executive executing a general release
in favor of the Company (which release shall be reasonably satisfactory to the
Company and shall exclude the Company's obligations in this Section and its
obligations in Section 3) and (ii) Executive's continued compliance with the
terms and conditions of Covenant Agreement. Notwithstanding anything contained
in any Company annual incentive bonus plan. Payment of any Change in Control
Termination Prorated Bonus pursuant to this paragraph 7(d) shall be in complete
and total satisfaction of any obligation of the Company to Executive under such
annual incentive bonus plan with respect to the performance period to which the
Change in Control Termination Prorated Bonus relates.

 



6

 

 

For purposes hereof, a "Change of Control" shall have the meaning assigned to it
in the Tigrent Inc. 2012 Incentive Plan attached hereto as Appendix A.

 

(e)            Termination Upon Demand of RDOC. If the Executive's employment
with the Company is terminated by the Board, other than for Cause or as the
result of a Change in Control, within twelve (12) months of a demand for such
termination by Rich Dad Operating Company, LLC ("RDOC") or any substitute Rich
Dad entity or Robert or Kim Kiyosaki and RDOC notifies the Company that RDOC
desires to remove, with our without cause, the Executive as RDOC's Licensor
Designee to the Board as provided for Article VIII of that certain Rich Dad
Operating Company, LLC License Agreement by and between RDOC and the Company
having an effective date of September 1, 2013 (or such other agreement between
RDOC and the Company that permits RDOC to designate an individual to sit on the
Board) then the Company shall pay to Executive (i) an amount equal to the Base
Annual Salary in effect at the end of the Employment Term payable as follows
(aa) a lump sum of $150,000 payable upon the expiration of the seven (7) day
revocation period of the general release delivered by the Executive pursuant to
this paragraph (the "Release Delivery Date") and (bb) the balance amortized over
a six (6) month period commencing on the Release Delivery Date and payable in
equal installments at least bi-weekly or otherwise in accordance with customary
payroll practices for senior executives of the Company, and, as severance
compensation, (ii) a Prorated Termination Bonus calculated in accordance with
the formula set forth in Section 7(c) of this Agreement, likewise payable in
equal installments over a six (6) month period commencing on the Release
Delivery Date. Payment by the Company of any amounts set forth in this Section
7(e), shall be conditioned upon (i) Executive executing a general release in
favor of the Company (which release shall be reasonably satisfactory to the
Company and shall exclude the Company's obligations in this Section and its
obligations in Section 3, and (ii) Executive's continued compliance with the
terms and conditions of the Covenant Agreement. Notwithstanding anything
contained in any Company annual incentive bonus plan, payment of any Prorated
Termination Bonus pursuant to this paragraph 7(e) shall be in complete and total
satisfaction of any obligation of the Company to Executive under such annual
incentive bonus plan with respect to the performance period to which the
Prorated Termination Bonus relates. The Prorated Termination Bonus shall be paid
to Executive in accordance with the provisions of Section 3 above.

 

(f)              Equity Grants. Upon the termination of employment of the
Executive for any reason, all awards of common stock in the Company or other
awards that are valued in whole or in part by reference to, or otherwise based
on the common stock of the company, including, but not limited to, stock
options, restricted stock or restricted stock units, stock appreciation rights,
and performance shares or performance units, previously made to the Executive
shall be governed by the respective terms of such awards and any agreements
entered into between the Company and the Executive with respect to such awards,
notwithstanding anything in this Agreement to the contrary.

 



7

 

 

(g)             If the Executive's employment with the Company is terminated
under either Section 7(c) or Section 7(d), Executive shall have the option,
exercisable upon not more than seven (7) days written notice to the Company
after the date of such termination, to purchase any such Company-owned vehicle
made available for the business use of executives of the Company while in Cape
Coral, FL at an all cash price equ.al to the lesser of (i) the value of such
vehicle as reflected on the books of the Company on the date of such termination
or (ii) its fair market value. Any such sale shall close within twenty (20) days
after the date of termination.

 

(h)             No Other Amounts. Executive hereby agrees that except as
expressly provided in this Agreement (including any benefits expressly
referenced herein as being generally available to Executive), no salary, bonus,
benefits, severance, or other compensation of any kind, nature, or amount shall
be payable to Executive and except as expressly provided herein, Executive
hereby irrevocably waives any claim for salary, bonus, benefits, severance, or
other compensation.

 

8.             Insurance. Executive agrees that the Company may procure
insurance on the life of Executive, in such amounts as the Company may in its
discretion determine, and with the Company named as the beneficiary under the
policy or policies. Executive agrees that upon request from the Company he will
submit to a physical examination and will execute such applications and other
documents as may be reasonably required for the procurement of such insurance.

 

9.             Restrictive Covenants. Executive agrees to execute the
Confidentiality, Non-Compete and Non-Solicitation Agreement (attached hereto as
Appendix B) ("Covenant Agreement") contemporaneously with the execution of this
Agreement and agrees to comply with the Covenant Agreement. The restrictions
provided for in the Covenant Agreement shall survive the termination of this
Agreement and the termination of Executive's employment with the Company.

 

10.           Acceptance by Executive, Executive accepts all of the terms and
provisions of this Agreement and agrees to perform all of the covenants on his
part to be performed hereunder. The Company accepts all of the terms and
provisions of this Agreement and agrees to perform all of the covenants on its
part to be performed hereunder.

 

11.           Equitable Remedies. Executive acknowledges that he has been
employed for his unique talents and that his leaving the employ of the Company
would seriously hamper the business of the Company and the parties acknowledge
that any violation or breach of this Agreement, including, but not limited to,
the Covenant Agreement, will cause the non-breaching party to suffer irreparable
damage. The parties hereby expressly agree that the non-breaching party shall be
entitled as a matter of right to injunctive or other equitable relief, in
addition to all other remedies permitted by law, to prevent a breach or
violation by the other party and to secure enforcement of the provisions of this
Agreement, including, but not limited to, Sections 9 or 10 hereof. Resort to
such equitable relief, however, shall not constitute a waiver of any other
rights or remedies which the non-breaching party may have.

 



8

 

 

12.           Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto and there are no other terms other than those
contained herein. No variation hereof shall be deemed valid unless in writing
and signed by the parties hereto and no discharge of the terms hereof shall be
deemed valid unless by full performance of the parties hereto or by a writing
signed by the parties hereto. No waiver by any party of any breach by the other
party of any provision or condition of this agreement by it to be performed
shall be deemed a waiver of a breach of a similar or dissimilar provision or
condition at the same time or any prior or subsequent time.

 

13.           Severability. In case any provision in this agreement shall be
declared invalid, illegal or unenforceable by any court of competent
jurisdiction, the validity and enforceability of the remaining provisions shall
not in any way be affected or impaired thereby.

 

14.           Notices. All notices, requests, demands and other communications
provided for by this agreement ("Notices") shall be in writing and shall be
deemed to have been given and to have been effective and deemed received at the
time when hand delivered or delivered by Federal Express or other recognized
overnight courier delivery service, such Notices to be addressed to the
addresses of the respective parties stated below or to such changed addresses as
such parties may fix by Notice given as aforesaid:

 



To the Company  

Tigrent Inc. Board of Directors

Attn: Chairman 

1612 E. Cape Coral Parkway
Cape Coral, FL 33904

          with a copy to:

Tigrent Inc. 

Attn: General Counsel 

1612 E. Cape Coral Parkway
Cape Coral, FL 33904

          To Executive   Anthony C. Humpage                       with a copy
to:                



 

provided, however, that any Notice of change of address shall be effective only
upon receipt.

 



9

 

 

15.           Successors and Assigns. This agreement is personal in its nature
and neither of the parties hereto shall, without the consent of the other,
assign or transfer this agreement or any rights or obligations hereunder (except
for an assignment or transfer by the Company to a successor as contemplated by
the following proviso); provided, however, that the provisions hereof shall
inure to the benefit of, and be binding upon, any successor of the Company,
whether by merger, consolidation, transfer of all or substantially all of the
assets of the Company, or otherwise, and upon Executive, his heirs, executors,
administrators, and legal representatives.

 

16.            Governing Law. This agreement and its validity, construction and
performance shall be governed in all respects by the internal laws of the State
of Florida without giving effect to any principles of conflict of laws.

 

17.            Headings. The headings in this Agreement are for convenience of
reference only and shall not control or affect the meaning or construction of
this Agreement.

 

18.            Pronouns. All pronouns and any variations thereof shall be deemed
to refer to the masculine, feminine, neuter, singular or plural as the context
may require.

 

19.            Number and Gender. Words used in this Agreement, regardless of
the number and gender specifically used, shall be deemed and construed to
include any other number, singular or plural, and any other gender, masculine,
feminine or neuter, as the context indicates is appropriate.

 

20.            Construction. The parties hereto and their respective legal
counsel participated in the preparation of this Agreement; therefore, this
agreement shall be construed neither against nor in favor of any of the parties
hereto, but rather in accordance with the fair meaning thereof.

 

2l .            Enforcement. Should it become necessary for any party to
institute legal action to enforce the terms and conditions of this Agreement,
the successful party will be awarded reasonable attorneys' fees at all trial and
appellate levels, and in insolvency, bankruptcy and regulatory proceedings, and
all related expenses and costs. Any suit, action or proceeding with respect to
this agreement shall be brought in the courts of Lee County in the State of
Florida or in the U.S. District Court for the Central District of Florida. The
parties hereto hereby accept the exclusive jurisdiction of those courts for the
purpose of any such suit, action, or proceeding.

 

Venue for any such action, in addition to any other venue permitted by statute,
will be Lee County, Florida. The parties hereto hereby irrevocably waive, to the
fullest extent permitted by law, any objection that any of them may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this agreement or any judgment entered by any court in
respect thereof brought in Lee County, Florida, and hereby further irrevocably
waive any claim that any suit, action or proceeding brought in Lee County,
Florida has been brought in an inconvenient forum.

 



10

 

 



22.            No Third-Party Beneficiaries. No person shall be deemed to
possess any third-party beneficiary right pursuant to this Agreement. It is the
intent of the parties hereto that no direct benefit to any third party is
intended or implied by the execution of this Agreement.

          

23.            Counterparts. This agreement may be executed in one or more
electronic counterparts, each of which will be deemed an original and all of
which together will constitute one and the same instrument.

         

IN WITNESS WHEREOF, the parties hereto have hereunder set their hands on the day
and year first written above.

 

  TIGRENT INC.   a Colorado Corporation           By:         Name:       Title:
              /s/ Anthony C. Humpage     Anthony C. Humpage





 



11

 

 

 

Appendix A

 

(2012 Incentive Plan)

 

 

 

 





 

  

Appendix B

 

(Confidentiality, Non-Compete and Non-Solicitation Agreement)

 

 

 

 

 



--------------------------------------------------------------------------------

 

 

 

